DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11-14 lack antecedent basis for “the spring control valve” as first recited in claim 11 line 9, “the pipe spool up control” as first recited in claim 11 line 9, “the pitless adaptor connector” as first recited in claim 11 line 12, and “the pipe spool down control” as in claim 11 line 19.  The remaining claims are indefinite as being dependent from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 10 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over De Vore (US 719,444).  De Vore discloses a pipe clamp comprised of two approximately triangular clamp arms (19, 20, considered as “approximately triangular” as the points of connection 23, 17 and at 33 form a triangle and the shape of the arms is otherwise arbitrary), wherein each clamp arm is connected to a rectangular clamp plate (21) with a clamp pivot bolt (23, 24), each arm comprises an outer corner with a clamp chain hole (at 33, 34) and a top corner with a cup-shaped clamp grip (13, as shown in fig 2, as a cup may be square shaped), each such cup-shaped clamp grip facing the other clamp grip on opposite sides of a hard pipe (as on 10, figs 1-3), wherein a chain (35, 36) is attached to the clamp chain of each arm and when the chain is pulled upward to exert upward force on the two chain holes, each clamp arm rotates about its respective pivot bolt, thus closing the two chain grips together and gripping the pipe (as in fig 1, page 1, lines 70+).  
Alternatively, if the clamp arms of De Vore are not considered as “approximately triangular”, considering the points of connection of each arm of De Vore (23, 17 and at 33) form a triangle, it would have been obvious to one of ordinary skill before the time of filing to provide the arms as approximately triangular since the essential shape of the component is a triangle in order to reduce material required to form each arm and since changes in shape are generally considered an obvious matter of design choice absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyck (US 2015/0292282) in view of Ellis (US 5,653,293).  Dyck discloses a well pipe pulling and storage device, comprising a pipe spool (81), at least one wire spool (50), a power supply (paragraph 41, hydraulic motor), a pipe spool drive motor (220), a brake for the pipe spool (75, 89), a control table comprising controls for the speed and direction of each pipe and wire spool (fig 3 including 310, 314, also see paragraphs 47-52), a foldable crane (61, 63, see fig 1 vs fig 6) and a frame mount comprising a transportation plate (23) for loading onto a vehicle (paragraph 38); wherein the power supply is hydraulic and the controls are one or more valves (as described, paragraphs, 41, 52, where valves would necessarily be the controls to provide hydraulic actuation); wherein the pipe spool drive motor is powered in both a coiling direction and a payout direction (as described, paragraph 47).  Dyck does not disclose a wire spool drive motor, that the vehicle includes a power-take-off for providing power to the device.
Ellis discloses a device for pulling comprising a wire spool drive motor (18), a power-take-off from a mounting vehicle (col. 3, lines 49-54, also see figure 9 showing power connections to vehicle); wherein the wire spool drive motor is powered only in a coiling direction (as described col. 3, line 61 – col. 4, line 8, only one direction of the .  

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9 are allowed.
Claims 11-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stukey et al. (US 7,810,574), Epp (US 5,848,641), Cox (US 5,180,014) and Coleman (US 3,100,530) all disclose well pipe pulling devices for wellbores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
1/12/2022